NOT PRECEDENTIAL
                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    _____________

                                          No. 21-1474
                                         _____________

                             DOMINIC JEROME ALEXANDER,
                                        Petitioner

                                                  v.

                ATTORNEY GENERAL UNITED STATES OF AMERICA
                             _______________

                           On Petition for Review of an Order of the
                               Board of Immigration Appeals
                                    (BIA 1:A055-555-140)
                            Immigration Judge: Pallavi S. Shirole
                                      _______________

                         Submitted Under Third Circuit LAR 34.1(a)
                                     January 18, 2022

              Before: JORDAN, RESTREPO, and PORTER, Circuit Judges

                                    (Filed February 4, 2022)
                                       _______________

                                           OPINION
                                        _______________

JORDAN, Circuit Judge.

       Petitioner Dominic Alexander seeks review of a decision of the Board of

Immigration Appeals (“BIA”) dismissing his appeal after an Immigration Judge (“IJ”)


        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7, does not
constitute binding precedent.
denied his application for asylum, withholding of removal, and deferral of removal under

the Convention Against Torture (“CAT”). We will deny his petition for review.

I.     Background

       Alexander is a native and citizen of Jamaica who entered the United States in

2002. In 2015, he pled guilty in New Jersey state court to distributing a controlled

dangerous substance within 1,000 feet of school property, in violation of N.J. Stat. Ann.

§ 2C:35-7, and to unlawful gun possession, in violation of N.J. Stat. Ann. § 2C:39-7.

More specifically, Alexander admitted to possessing a semi-automatic handgun and

marijuana (with an intent to distribute it) within 1,000 feet of a school. The indictment

alleged, in a separate count dismissed as part of Alexander’s plea deal, that the amount of

marijuana exceeded 50 grams.

       The government seeks to remove Alexander as a noncitizen convicted of a

controlled substance violation, a firearms offense, and two crimes of moral turpitude. See

8 U.S.C. § 1227(a)(2)(A)(ii), (B)(i), (C). Alexander has conceded removability but has

applied for asylum, withholding of removal, and protection under the CAT.

       His application is based on two grounds. First, he claims that he would be

persecuted and tortured in Jamaica because he is bisexual. To prove his risk, Alexander

describes his past experiences as follows. In 2001, when he was fourteen years old, he

had his first physical relationship with another boy. When that relationship was

discovered, the dean of his school threatened to cane him, he was expelled, and his father

disowned him. He then moved to his mother’s house, but there he was assaulted by a

group of youths in the neighborhood. They called him a derogatory name for a


                                             2
homosexual, beat him with a stick, kicked him, and dragged him on the floor. He

required several stitches on his face and could only eat through a straw during his

recovery. He then went to his uncle’s house, where he stayed for a few months before

coming to the United States. Shortly after he left, some men came to his uncle’s house

looking for him and threatened to burn the house down if Alexander ever returned. In

2012, at a club in New York, he encountered two of the people who had beaten him back

in Jamaica; they chased him, but he was able to get away. His mother’s friends later told

her to keep him in the United States.

       Alexander’s second ground for seeking relief is based on his family’s political ties

to the Jamaican Labor Party (“JLP”). Two of his uncles were murdered for being JLP

supporters. He said that, if he returned to Jamaica, he would be easily recognized as a

member of his family because of his light skin and his family’s business interests. He

was never personally involved in any political activity while living in Jamaica, because

he was too young.

       An IJ denied Alexander’s application.1 Noting that the indictment and judgment

of conviction indicated that Alexander had possessed over 50 grams of marijuana and

unlawfully possessed a handgun near a public school, she exercised her discretion to



       1
         The IJ had earlier denied Alexander’s application, but the BIA then remanded the
matter for the IJ to reconsider parts of her decision in light of our intervening opinion in
Rosa v. Attorney General, 950 F.3d 67 (3d Cir. 2020), which dealt with the same New
Jersey criminal statute. In the remand order, the BIA instructed the IJ to conduct further
fact-finding in support of her decision on the particularly serious crime and to reconsider
her CAT decision. She did so.


                                             3
determine that his conviction was a “particularly serious crime,” which barred asylum

and withholding of removal. She also held that he was not eligible for protection under

the CAT. She determined that his past experiences did not arise to the level of torture

and that the evidence did not establish that he was more likely than not to be tortured,

particularly given that the JLP had risen to power in recent years and conditions for

bisexuals in Jamaica had seen some improvements. Alexander appealed the IJ’s denial to

the BIA.

       The BIA upheld the IJ’s findings and dismissed the appeal. It rejected

Alexander’s argument that the IJ had failed to consider certain evidence, concluding that

the record indicated that the IJ had indeed considered all the evidence and that any error

was harmless. Alexander then filed the pending petition for review.

II.    Discussion2

       A.     Asylum and Withholding of Removal

       Alexander first challenges the BIA’s determination that he was convicted of a

particularly serious crime. A particularly serious crime “disqualifies [an alien] from all



       2
         The BIA had jurisdiction over Alexander’s appeals pursuant to 8 C.F.R.
§ 1003.1(b)(3). Because its second decision dismissing the appeal was a final order of
removal, we have jurisdiction under 8 U.S.C. § 1252(a)(1). “Where … the BIA’s opinion
directly states that the BIA is deferring to the IJ, or invokes specific aspects of the IJ’s
analysis and factfinding in support of the BIA’s conclusions, we review both decisions.”
Sunuwar v. Att’y Gen., 989 F.3d 239, 246 (3d Cir. 2021) (internal quotation marks
omitted). But “where the BIA makes a merits decision without adopting or invoking the
IJ’s reasoning, we review only the BIA’s decision.” Id. at 246-47.
        Our jurisdiction to review the BIA’s final order is limited to “constitutional claims
[and] questions of law[.]” 8 U.S.C. § 1252(a)(2)(C), (D). We may not review factual
challenges to the agency’s denial of asylum or withholding of removal. Nasrallah v.

                                             4
forms of relief from removal except deferral of removal under the CAT.” Sunuwar v.

Att’y Gen., 989 F.3d 239, 250 (3d Cir. 2021).

       “The BIA has broad discretion to decide whether an offense is a particularly

serious crime.” Id. (internal quotation marks omitted). When exercising that discretion,

the agency follows a two-step process. It first decides whether the elements of a crime

“‘potentially bring the offense within the ambit of a particularly serious crime’”; if so, it

then “consider[s] ‘all reliable information’” to determine whether the alien’s specific

offense was particularly serious. Luziga v. Att’y Gen., 937 F.3d 244, 252-53 (3d Cir.

2019) (quoting In re N-A-M-, 24 I&N Dec. 336, 342 (B.I.A. 2007)).

       The IJ and the BIA committed no legal error in following that two-step framework

to determine that Alexander’s offense was a particularly serious crime. As to the first

prong, N.J. Stat. Ann. § 2C:35-7 has the following elements: “(1) possession of a

controlled dangerous substance, (2) with the purposeful or knowing intent to distribute

the substance, and (3) within 1000 feet of any school property.” State v. Gregory, 106

A.3d 1207, 1210 (N.J. 2015). Alexander does not seriously dispute the BIA’s

explanation that “[d]rug offenses are often considered particularly serious, as are crimes




Barr, 140 S. Ct. 1683, 1690 (2020). We review questions of law de novo. Sunuwar, 989
F.3d at 247.
        Because a CAT order is separate and distinct from a final order of removal, we
may review factual challenges to the denial of protection under the CAT. Nasrallah, 140
S. Ct. at 1690-92. Our standard of review for factual challenges is the “highly
deferential” substantial-evidence standard, where “[t]he agency’s ‘findings of fact are
conclusive unless any reasonable adjudicator would be compelled to conclude to the
contrary.’” Id. at 1692 (quoting 8 U.S.C. § 1252(b)(4)(B)). We review questions of law
de novo. Sunuwar, 989 F.3d at 247.

                                              5
that endanger minors or induce them to criminal activity.” (A.R. at 5.) Instead, he argues

that the BIA should have analyzed the “least culpable conduct” under the statute, which

could involve possession of drugs with an intent to give them away for free. (Opening

Br. at 24.) Leaving aside the oddity of arguing that giving drugs to minors is not

particularly serious, there is no requirement for the BIA to conduct a least-culpable-

conduct analysis. The question is whether the crime’s elements “potentially bring the

crime into a category of particularly serious crimes[,]” not whether they always do so.

Luziga, 937 F.3d at 253 (emphasis added). The agency did not err in concluding that N.J.

Stat. Ann. § 2C:35-7 potentially falls within the ambit of a particularly serious crime.

       With respect to the second prong, the BIA agreed with the IJ’s determination that

Alexander’s specific conduct was particularly serious, noting that “[he] was in possession

of over 50 grams of marijuana, in an area designated for minors, while also unlawfully

possessing a handgun, which is a deadly weapon[.]” (A.R. at 5.) Alexander raises two

procedural challenges to that conclusion. First, he argues that the agency failed to

consider the purportedly mitigating facts from the plea transcript. But we do not have

jurisdiction to review the agency’s failure to address or give weight to the plea transcript.

See Jarbough v. Att’y Gen., 483 F.3d 184, 189 (3d Cir. 2007) (“[A]rguments such as that

an [IJ] or the BIA incorrectly weighed evidence [or] failed to consider evidence … are

not questions of law under § 1252(a)(2)(D).”). And “[t]he [agency] is not required to

write an exegesis on every contention, but only to show that it has reviewed the record

and grasped [Alexander’s] claims.” Sevoian v. Ashcroft, 290 F.3d 166, 178 (3d. Cir.

2002) (internal quotation marks and citation omitted). The BIA did consider the plea


                                              6
transcript, and it concluded that the transcript “[did] not mitigate the findings of the [IJ].”

(A.R. at 5.)

       Second, Alexander argues that the IJ and the BIA improperly relied on the

indictment’s dismissed claims to ascertain the amount of marijuana he possessed at the

time of his offense. As discussed above, the agency may consider “all reliable

information[,] … including the conviction records and sentencing information, as well as

other information outside the confines of a record of conviction.” Luziga, 937 F.3d at

253 (alterations in original). The agency here was not precluded from considering the

full indictment, which contained reliable information, even if it fell outside the ultimate

record of conviction. Cf. Sunuwar, 989 F.3d at 249-50 (holding that it was reasonable for

the agency to credit an affidavit of probable cause).

       The IJ and the BIA did not err in determining that Alexander was convicted of a

particularly serious crime and was thus ineligible for asylum and withholding of removal.

       B.      Protection Under the CAT

       Alexander next challenges the agency’s determination that he was not entitled to

protection under the CAT. To receive deferral of removal under the CAT, a noncitizen

must establish that “it is more likely than not that he or she would be tortured if removed

to the proposed country of removal.” Myrie v. Att’y Gen., 855 F.3d 509, 515 (3d Cir.

2017). The IJ begins that evaluation by addressing the factual question of what is likely

to happen to the petitioner if removed; and the legal question of whether what is likely to

happen meets the definition of torture. Id. at 516 (quoting Kaplun v. Att’y Gen., 602 F.3d

260, 271 (3d Cir. 2010)). For an act to constitute torture under the CAT, it must “caus[e]


                                               7
severe physical or mental pain or suffering[.]” Id. at 515; see also 8 C.F.R.

§ 1208.18(a)(2) (“Torture is an extreme form of cruel and inhuman treatment and does

not include lesser forms of cruel, inhuman or degrading treatment or punishment.”). To

meet his burden, a noncitizen may present evidence of past torture he endured, “evidence

of gross, flagrant or mass violations of human rights within the country of removal,” and

other relevant information regarding country conditions. Id. § 1208.16(c)(3).

       Alexander presented evidence of his past suffering and of country conditions, but

the evidence does not establish that he is more likely than not to be tortured upon

returning to Jamaica. As for past torture, we agree with the BIA that “a single physical

beating by teens that required stitches but no hospitalization or lasting physical effect,

coupled with threats to an uncle, a perceived sighting in New York many years ago, and

advice from family friends to remain in the United States, is insufficient to demonstrate

past torture, which requires extreme pain or suffering.” (A.R. at 7.) Alexander’s past

experiences are not to be treated lightly, but they do not constitute torture and do not

establish a likelihood of future torture.

       We also agree that the country-conditions evidence does not establish a likelihood

of future torture. The agency found that Alexander’s bisexuality did not make him likely

to be attacked by a mob, criminally prosecuted for same-sex intimacy, or left unprotected

by the police. It also found that he would not be subjected to political violence,

particularly given that the JLP had risen to power in the years since his uncles were




                                              8
killed. Those factual findings are supported by substantial evidence. Nasrallah v. Barr,

140 S. Ct. 1683, 1692 (2020).3

       Alexander again challenges the agency’s process, arguing that it failed to consider

certain relevant evidence. He is correct that the IJ must consider “all evidence relevant to

the possibility of future torture[.]” 8 C.F.R. § 1208.16(c)(3). But “[t]he IJ and BIA need

not ‘discuss every piece of evidence mentioned by’” an alien seeking CAT protection.

Green v. Att’y Gen., 694 F.3d 503, 509 (3d Cir. 2012) (quoting Huang v. Att’y Gen., 620

F.3d 372, 388 (3d Cir. 2010)). All that is required is for the IJ to demonstrate that she

considered all the evidence of record. Id.

       Alexander argues that the IJ ignored the articles and expert report that he

submitted and instead relied only on reports from the U.S. State Department. But the

record does not show that the IJ disregarded that other evidence.4 She stated at the outset

that “[a]ll of the evidence has been considered, regardless of whether it is specifically

mentioned in this decision[.]” (A.R. at 303.) She cited Alexander’s submissions for the



       3
         Although the country conditions evidence “suggests individuals of the LGBTI
community are victims of discrimination, which can sometimes be violent” (A.R. at 113),
that general possibility of violent discrimination is “insufficient to demonstrate that it is
more likely than not that a particular civilian, in this case [Alexander], will be tortured[.]”
Tarrawally v. Ashcroft, 338 F.3d 180, 188 (3d Cir. 2003). As the BIA found, “Jamaica,
like many nations, continues to mistreat bisexuals[,] but the situation has improved, and
the record does not reflect the likelihood of future torture for [Alexander] is more likely
than not for him, specifically, or those like him.” (A.R. at 7.)
       4
         In his reply brief, Alexander presents additional reports detailing discrimination
against the LGBT community in Jamaica. We may not consider that evidence here. See
8 U.S.C. § 1252(b)(4)(A) (stating that a petition for review shall be decided “only on the
administrative record on which the order of removal is based”).


                                              9
proposition that there is “general mistreatment of homosexual and bisexual individuals in

Jamaica.” (A.R. at 113). She included a long footnote to explain that the State

Department’s country reports “are the ‘most appropriate’ and ‘perhaps the best

resource[s]’ for determining the current political situation in a particular country.” (A.R.

at 114 (citations omitted)). That footnote further indicates that she considered, but gave

less weight to, the other evidence of country conditions that Alexander submitted.5

III.   Conclusion

       For the foregoing reasons, the IJ and BIA did not err in denying Alexander’s

application for asylum, withholding of removal, and protection under the CAT. We will

deny the petition for review.




       5
         Alexander also takes issue with the IJ’s failure to cite the expert report that he
submitted on remand. To the extent that the IJ’s second decision does not indicate that
she considered the expert report, any such error was harmless because “it is highly
probable that the error did not affect the outcome of the case.” Yuan v. Att’y Gen., 642
F.3d 420, 427 (3d Cir. 2011). The expert, who did not know Alexander personally,
merely provided more general information about the treatment of the LBGT community
in Jamaica. This information was duplicative of all the country-conditions evidence that
the IJ had already considered and probably would not have changed the outcome.
Indeed, the BIA expressly considered the expert report on appeal and concluded that it
would not have changed anything.

                                             10